t c memo united_states tax_court maria shenorah mccree petitioner v commissioner of internal revenue respondent docket no 10129-14l filed date maria shenorah mccree pro_se moenika n coleman and linda l wong for respondent memorandum opinion paris judge this case is before the court on respondent’s motion for summary_judgment under rule filed on date and supplemented 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure on date respondent contends that no genuine disputes exist as to any material fact and that respondent is entitled to judgment as a matter of law on the grounds that petitioner is not challenging the existence or amount of her income_tax_liability and she failed to properly raise the merits of the liability during the supplemental collection_due_process cdp hearing the petition raises no other valid claims for relief respondent is not precluded from determining a deficiency because he accepted petitioner’s return and issued a refund and settlement officer so taylor did not abuse his discretion in sustaining the proposed levy action for petitioner’ sec_2010 unpaid federal_income_tax liability because he fully complied with sec_6330 for the reasons stated infra the court will grant in part and deny in part respondent’s motion for summary_judgment as supplemented background the following facts are derived from the parties’ pleadings and motion papers including exhibits and affidavits see rule b petitioner resided in texas when she timely filed her petition i petitioner’s form_1040 and letter 4464c petitioner timely filed her form_1040 u s individual_income_tax_return on her tax_return petitioner reported a distribution of dollar_figure from the employees retirement_system of texas as a rollover reporting zero taxable_amount but she failed to deposit the distribution in a qualified account petitioner claimed a refund of dollar_figure on date the internal_revenue_service irs integrity verification operation ivo issued a letter 4464c questionable refund 3rd party notification to petitioner the ivo’s letter 4464c informed petitioner that her refund was being held pending the ivo’s review and verification of one or more of the following i ncome you reported on your return i ncome tax withholding amounts you reported on your return c laims for tax_credits you made on your return or b usiness income you reported on your return letter 4464c stated that petitioner was not required to do anything at this time and that if she did not receive her refund within days she could call the telephone number provided on date petitioner received the dollar_figure refund she had claimed on her tax_return on date respondent issued to petitioner a statutory_notice_of_deficiency determining a deficiency in her federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure respondent 2the ivo verifies withholdings to protect taxpayers against claims for fraudulent inflated refunds see internal_revenue_manual pt date questionable refund program determined that petitioner improperly reported the dollar_figure distribution as a rollover because she deposited the distribution into a nonqualified bank account petitioner did not receive the notice_of_deficiency and therefore did not timely petition the court in response to the notice_of_deficiency ii offer-in-compromise cdp hearing and remand respondent assessed the deficiency and penalty and sent petitioner a notice of balance due in response petitioner submitted to respondent a form 656-l offer_in_compromise doubt as to liability dated date for her tax_liability petitioner challenged the correctness of the tax_liability by attaching qualifying tuition payment documentation to form 656-l petitioner’s offer-in- compromise oic was sent to irs appeals_office appeals for consideration by an appeals officer--ao 3petitioner filed a petition days after the notice_of_deficiency was mailed to her even though petitioner checked the box to dispute a notice_of_deficiency she attached to the petition letters disputing other irs notices and letters that petition was dismissed for lack of jurisdiction because the court has no authority to extend the period provided by law for filing a petition whatever the equities of a particular case may be and regardless of the cause for its not being filed within the required period 58_tc_256 see also sec_6213 73_tc_896 4petitioner’s case was remanded to appeals for a supplemental cdp hearing before a new so for convenience the court will refer to the appeals officer from the oic as ao the settlement officer from the initial cdp hearing as so continued while ao was considering petitioner’s oic respondent issued to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date for levy notice upon receipt of the levy notice petitioner timely submitted form request for collection_due_process or equivalent_hearing and checked the box for proposed levy or actual levy on form petitioner did not select a collection alternative but stated that t he intent to levy my property should be withdrawn at the time the tax was due i was a full time student along with form petitioner included the same documentation for qualifying tuition payments she had sent with her oic on date appeals issued to petitioner a letter scheduling a telephone cdp hearing for date in the letter so erroneously informed petitioner that she would be unable to dispute the underlying liability at the cdp hearing because she had a prior opportunity and that ao was considering her oic in a separate appeals setting on date so called petitioner for the cdp hearing so informed petitioner that on the basis of the documents she provided to support her continued and the so and the ao from the supplemental cdp hearing by name--so taylor and ao lam oic ao abated part of her income_tax_liability and abated the accuracy- related penalty in full so again erroneously informed petitioner that she would be unable to contest the tax_liability petitioner then stated that she did not owe the tax and wanted to review ao’s determination on her oic before discussing her case further so sent petitioner a letter dated date with ao’s oic determination attached the letter scheduled a followup telephone call for date during that call petitioner again challenged the correctness of the tax_liability and stated that she did not owe the tax and wanted her day in court so then stopped the cdp hearing and closed petitioner’s case and on date issued a notice_of_determination concerning collection action s under section s and or notice_of_determination sustaining the proposed collection action for petitioner’s remaining federal_income_tax liability iii proceedings before the court petitioner timely petitioned the court for review of the notice_of_determination petitioner asserted that she was given a refund after the irs reviewed the distribution from her retirement account she further asserted that releasing the refund was due to negligence on the irs and because the irs was negligent it should deal with the consequences petitioner also attached documents to her petition related to her oic on date respondent filed a motion to remand and stated that the purpose would be to allow petitioner an opportunity to raise any legitimate arguments she may have regarding her underlying liability and to allow respondent’s office of appeals an opportunity to consider those arguments respondent also stated that so wrongly believed that petitioner could not challenge her underlying liability at the cdp hearing because she had a prior opportunity to challenge the liability on date the court granted respondent’s motion to remand and ordered that petitioner be provided a supplemental cdp hearing a supplemental cdp hearing petitioner’s case was assigned to ao lam and so taylor neither of whom had previously played any substantive role in petitioner’s case on date ao lam sent petitioner a letter scheduling a telephone supplemental cdp hearing to discuss additional facts and information regarding her underlying liability pursuant to the court’s order at the supplemental cdp hearing held on date petitioner did not offer any additional documents or information challenging the underlying liability she instead asserted that the irs misallocated funds by issuing her a refund ao lam informed petitioner that a determination of her underlying liability would be made on the basis of review of the information she had previously provided with her oic and her cdp hearing request ao lam then transferred the case to so taylor on date so taylor issued to petitioner a letter scheduling a followup supplemental cdp hearing for date to discuss collection alternatives to the proposed levy in the letter so taylor informed petitioner that she qualified for an installment_agreement and that he would process the necessary paperwork if she agreed to the proposed monthly payment so taylor also stated that if petitioner did not agree to the proposed amount she would need to complete a form 433-a collection information statement for wage earners and self-employed individuals before he could discuss other options petitioner did not respond to so taylor’s letter or provide him with a form 433-a or financial documents so taylor called petitioner for the scheduled supplemental cdp hearing on date and left her a voicemail message informing her that if she did not want a collection alternative then her case would 5the record does not reflect whether petitioner had already provided all of the documents related to her underlying liability to respondent be closed petitioner did not return so taylor’s call or send him any other correspondence on date so taylor issued to petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy for supplemental notice_of_determination b summary_judgment and parties’ arguments on date respondent filed a motion for summary_judgment under rule and a declaration in support of the motion on date petitioner filed a response objecting to respondent’s motion petitioner argued in her response that respondent’s actions created unjust treatment that respondent has attempted to change the definition of letter 4464c and that she has consistently challenged her underlying liability on date the court held a hearing on respondent’s motion at the hearing petitioner asserted that letter 4464c was an audit letter and that it was the irs’ error for not properly verifying her tax_return information before releasing the dollar_figure refund to her respondent argued that letter 4464c is not an audit letter and that the ivo screens tax returns to detect fraudulent claims for refunds so taylor did not abuse his discretion sustaining the proposed levy because petitioner did not properly raise the post-oic reduced underlying liability in her supplemental cdp hearing and so taylor considered petitioner’s audit argument but determined that the irs did not err because the ivo merely reviewed her reported withholding on her tax_return on date respondent filed a first supplement to his motion for summary_judgment and attached thereto a declaration of a senior technical advisor in the ivo the declaration stated that the ivo does not conduct audits of taxpayers’ tax returns but does screen tax returns to detect false wages or withholding petitioner’s tax_return was screened for possible fraudulent inflated withholdings but the ivo determined that the withholdings reported on her tax_return were correct on date petitioner filed a response to the first supplement to respondent’s motion for summary_judgment in her response petitioner argues that respondent’s negligence caused her to receive a refund for petitioner’s argument asserts a form of estoppel respondent should not be able to issue a refund after reviewing a return and later audit that return and determine a deficiency in federal_income_tax discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment only if there is no genuine dispute of material fact rule b 98_tc_518 aff’d 17_f3d_965 7th cir the moving party must prove that no genuine dispute as to any material fact exists and that she is entitled to judgment as a matter of law 115_tc_554 in deciding whether to grant summary_judgment the court considers the facts and inferences drawn therefrom in the light most favorable to the nonmoving party id where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts showing that there is a genuine dispute for trial see rule d sundstrand corp v commissioner t c pincite partial summary adjudication may be made which does not dispose_of all the issues in the case 85_tc_527 see also rule b the issues to decide on summary_judgment are whether petitioner challenged the existence or amount of her income_tax_liability in her cdp hearing the petition raises valid claims for relief respondent is precluded from determining a deficiency after issuing a refund and so taylor abused his discretion when he sustained the proposed levy action i sec_6330 sec_6331 requires the secretary to send the taxpayer written notice of the secretary’s intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a sec_6330 hearing at least days before any levy 125_tc_301 aff’d 469_f3d_27 1st cir respondent sent petitioner the levy notice on date if a sec_6330 hearing is requested the hearing is to be conducted by appeals to determine whether to sustain the proposed collection action in making that determination sec_6330 requires the appeals officer to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed levy balances the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary once an appeals officer makes a determination the taxpayer may appeal the determination to the tax_court sec_6330 ii underlying liability a taxpayer may challenge the underlying liability in a cdp hearing if she did not receive a notice_of_deficiency or otherwise have an opportunity to contest the underlying liability see sec_6330 see also 114_tc_604 this court considers a taxpayer’s challenge to her underlying liability in a collection action case only if she properly raised that challenge at her cdp hearing see 129_tc_107 sec_301_6330-1 q a-f3 proced admin regs an issue is not properly raised at the cdp hearing if the taxpayer fails to request consideration of that issue by appeals or if she requests consideration but fails to present any evidence after being given a reasonable opportunity to do so giamelli v commissioner t c pincite sec_301_6330-1 q a-f3 proced admin regs the taxpayer must also raise the issue in her petition to this court rule b any issue not raised in the assignments of error shall be deemed to be conceded before the initial cdp hearing petitioner attached to her oic documents that supported reducing her underlying liability and eliminating the accuracy- related penalty during the review of petitioner’s oic ao abated some of the tax_liability and all of the accuracy-related_penalty on the basis of the documentation she provided petitioner attached those same documents to her cdp hearing request and contested her underlying liability during her initial cdp hearing even though so erroneously thought she could not consider petitioner’s underlying liability and did not allow petitioner to contest it petitioner properly raised the issue and provided evidence that resulted in a reduction of her underlying liability see sec_6330 in the supplemental cdp hearing ao lam gave petitioner an opportunity to contest the remainder of her underlying liability but petitioner declined the opportunity petitioner’s failure to substantively participate in the supplemental cdp hearing does not negate her earlier proper challenge to her underlying liability see 130_tc_79 additionally respondent acknowledged that petitioner was entitled to challenge her underlying liability when he requested a remand because petitioner properly challenged her underlying liability the proper standard of review with respect to this issue is de novo see giamelli v 6it is well settled that a taxpayer is entitled to a single hearing under sec_6330 with respect to the period to which the unpaid liability relates sec_6330 125_tc_14 therefore when the court remands a case to appeals the further hearing is a supplement to the taxpayer’s original sec_6330 hearing not a new hearing 130_tc_79 commissioner t c pincite neither petitioner nor respondent provided the court with sufficient information to decide this issue on summary_judgment petitioner has shown that this is a genuine issue of material fact for trial and will be allowed to contest her underlying liability at a future trial setting see 122_tc_1 therefore respondent’s motion for summary_judgment as supplemented will be denied on this issue iii valid claim for relief respondent next argues that petitioner is not challenging her underlying liability in this case and that the petition raises no other valid claims for relief in her petition petitioner raised issues related to her underlying liability including the amount appeals determined she owed petitioner also attached to her petition documents from appeals’ review and determination on her oic all claims in a petition should be broadly construed so as to do substantial justice and a petition filed by a pro_se litigant should be liberally construed see rule d 404_us_519 138_tc_295 7generally the commissioner’s determinations are presumed correct and the taxpayer will bear the burden of showing those determinations are in error see rule a 290_us_111 viewing the statements in the petition and attached documents and the inferences drawn from those statements and documents liberally the court finds that petitioner challenged her underlying liability in the petition therefore respondent’s motion for summary_judgment as supplemented will be denied on this issue iv petitioner’s refund and deficiency respondent argues that he is not precluded from determining a deficiency in petitioner’ sec_2010 federal_income_tax after accepting her tax_return verifying her withholding and issuing her a refund respondent also argues that petitioner was not subject_to two audits because letter 4464c is not an audit letter petitioner asserts that letter 4464c was an audit letter and she was improperly audited twice and that respondent should be estopped from attempting to recoup any portion of the amount that was erroneously refunded to her because the irs was negligent in issuing the refund a letter 4464c and irs audits petitioner argues that letter 4464c is evidence of an audit or in other words an inspection of her books of account for however t o inspect the ‘books of account’ would require at a minimum that the respondent have access to and physically view a taxpayer’s books_and_records 66_tc_1084 aff’d 592_f2d_1259 5th cir see also redstone v commissioner tcmemo_2015_237 at miller v commissioner tcmemo_2001_55 wl at the irs has long taken the position that narrow limited contacts between the irs and taxpayers such as verifying discrepancies or matching information on a tax_return with other records or information items that are already in the service’s possession do not constitute examinations see revproc_2005_32 sec_4 2005_1_cb_1206 internal_revenue_manual irm pt date discrepancy adjustment program id pt date refund hold research setting forth internal irs research tools that assist in resolving refund hold cases see also redstone v commissioner at sec_7605 provides sec_7605 restrictions on examination of taxpayer -- no taxpayer shall be subjected to unnecessary examination or investigations and only one inspection of a taxpayer’s books of account shall be made for each taxable_year unless the taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary sec_7605 is not to be read so broadly as to defeat the powers granted to the commissioner to examine the correctness of a taxpayer’s return see 313_f2d_79 9th cir miller v commissioner wl at letter 4464c did not request that petitioner produce her books of account or other records indeed letter 4464c stated that petitioner was not required to do anything at this time and she was issued her claimed refund without a request for documents or information in his declaration the ivo’s senior technical advisor stated that letter 4464c was issued to petitioner because her tax_return was identified for possible inflated withholdings the ivo then determined that petitioner had reported her withholdings correctly but it did not evaluate or determine whether she had reported her income correctly research of records in irs possession to verify withholdings does not constitute an examination in violation of sec_7605 see revproc_2005_32 sec_4 see also 74_tc_1147 holding that mere examination of a taxpayer’s income_tax return and accompanying schedules does not constitute a second inspection of that taxpayer’s books within the meaning of sec_7605 rice v commissioner tcmemo_1994_204 same therefore with respect to petitioner letter 4464c was not an indication of an audit or an examination but one of the narrow limited contacts or communications between the service and a taxpayer that do not involve the service inspecting the taxpayer’s books of account see revproc_2005_32 sec_4 respondent’s motion for summary_judgment as supplemented will be granted on this issue b refund and deficiency the irs is permitted by regulation to issue a refund of a claimed overpayment based solely upon a taxpayer’s statement of tax owed see sec_301_6402-4 proced admin regs the practice of issuing refunds before examining a return does not estop the irs from later determining a deficiency on the return at issue and seeking to recover the funds previously allowed as a refund see 526_f2d_1 9th cir t he commissioner confronted by millions of returns and an economy which repeatedly must be nourished by quick refunds must first pay and then look this necessity cannot serve as the basis of an ‘estoppel ’ aff’g tcmemo_1974_243 such a payment is neither implied nor express approval of the items reported on the return at issue see 757_f2d_1157 11th cir 526_f2d_1 hacker v commissioner tcmemo_1993_285 aff’d 29_f3d_632 9th cir petitioner argues that the irs was negligent in issuing her a refund and therefore should not be allowed to assert a deficiency against her this is precisely the argument made and twice rejected in warner v commissioner tcmemo_1974_243 the court will not reiterate its earlier reasoning respondent’s motion for summary_judgment as supplemented will be granted on this issue v proposed levy finally respondent seeks summary_judgment on the ground that so taylor did not abuse his discretion by sustaining the proposed levy action for petitioner’ sec_2010 federal_income_tax liability because the court will review petitioner’s underlying liability de novo it would be premature to determine whether so taylor abused his discretion by sustaining the proposed levy action therefore respondent’s motion for summary_judgment as supplemented will be denied on this issue vi conclusion the court has considered all of the arguments made by the parties with respect to respondent’s motion for summary_judgment and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued denying in part and granting in part respondent’s motion for summary_judgment
